  

UNITED STATES DISTRICT COURT by
SOUTHERN DISTRICT OF NEW YORK fo

LAWRENCE YOUNG, on behalf of himself and all:
other persons similarly situated,

 

Plaintiffs,

ORDER

-against- .
21 Civ. 2868 (GBD)
CYBERGUYS, INC.,

Defendant.

GEORGE B. DANIELS, United States District Judge:

This Court having been advised that the parties have reached agreement on all issues in
this matter, the Clerk of Court is hereby ORDERED to close the above-captioned action, without
prejudice to restoring the action to this Court’s docket if an application to restore is made within

fourty-five (45) days.

All conferences previously scheduled are adjourned sine die.

Dated: May 24, 2021
New York, New York

SO ORDERED.

GPR B. DANIELS
ited Sfates District Judge

 

 
